


116 HR 2413 IH: Nicaragua TPS Act of 2019
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2413
IN THE HOUSE OF REPRESENTATIVES

April 30, 2019
Mr. Diaz-Balart (for himself and Ms. Shalala) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To designate Nicaragua under section 244 of the Immigration and Nationality Act to permit nationals of Nicaragua to be eligible for temporary protected status under such section, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Nicaragua TPS Act of 2019.  2.FindingsCongress makes the following findings: 
(1)Since April 18, 2018, protesters in Nicaragua have demanded transparent government without corruption, access to necessities such as food and medicines, and free, fair, multiparty elections.  (2)The World Bank reported that Nicaragua’s economy contracted by 3.8 percent in 2018, and expects the economic downturn to continue to an estimated decrease in growth of 5 percent in 2019. 
(3)The United States Department of State’s Country Reports on Human Rights Practices for 2018 stated that between the protests of April 18, 2018, and late November 2018, at least 325 persons died, more than 2,000 were injured, and hundreds more were illegally detained and tortured, while more than 52,000 fled to neighboring countries.  (4)The United States Department of State’s Country Reports on Human Rights for 2018 stated that [h]uman rights deteriorated markedly during the year. Issues included reports of unlawful or arbitrary killings committed by the government or its agents; forced disappearance by parapolice forces; torture; physical abuse, including rape, by government officials; and arbitrary arrest and detention. There were harsh and life-threatening prison conditions; political prisoners; arbitrary and unlawful interference with privacy; arrests of journalists, censorship, site blocking, and criminal libel; and substantial interference with the rights of peaceful assembly and freedom of association, including attacks on the Roman Catholic Church and Church officials. The government stripped the legal status of several nongovernmental organizations (NGOs) and civil society organizations, seizing their assets and preventing them from operating. There was widespread corruption; trafficking in persons; attacks against lesbian, gay, bisexual, transgender, and intersex (LGBTI) persons; discrimination against ethnic minorities and indigenous communities; and child labor.. 
(5)On February 22, 2019, Michelle Bachelet, the U.N. High Commissioner for Human Rights, said, I am deeply concerned about the apparent lack of due process and increasing criminalization of dissent in Nicaragua. The arrest and jailing of opposition leaders, possibly in some cases as a reprisal for cooperating with the UN, clearly hinders the creation of an environment conducive to holding a genuine and inclusive dialogue—which the Government says it wants. … I also call on the authorities to release all those deprived of their liberty in connection with their intrinsic right to peaceful protest and dissent, and to ensure people who cooperate with the UN and other human rights organizations do not face reprisals. It is a fundamental tenet of democracy that people from all parts of society should be able to engage freely in debate about the future of their country, without fear of arrest or intimidation..  (6)On April 4, 2019, the Inter-American Commission on Human Rights of the Organization of American States condemned the human rights abuses perpetrated by the Ortega regime, stating that, [t]he acts of repression in question include illegal arbitrary arrests, the prohibition of all forms of social demonstration of protest, the refusal to re-establish the legal status of civil society organizations, and the increasing repression of people who are being deprived of their liberty. The IACHR once more calls for repression in the country to cease and for public liberties to be restored.. 
(7)International human rights groups such as Human Rights Watch, the Committee to Protect Journalists, and Reporters Without Borders have highlighted the Ortega regime’s efforts to silence independent media. For example, offices of Radio Dario were burned down after the protests began in April 2018, Nicaragua’s most widely read newspaper La Prensa’s printing materials were confiscated in January 2019, and numerous journalists were arrested and imprisoned since the protests began, while death threats and other intimidation tactics have forced dozens of journalists to flee the country.  (8)In response to corruption and human rights abuses, the United States Department of Treasury has sanctioned six Nicaraguans for corruption and gross violations of human rights. Those sanctioned include the Vice President, who is the wife of corrupt President Daniel Ortega, as well as the former President of the Supreme Electoral Council, the Director of the Nicaraguan National Police, a National Security Advisor to the President, the Political Secretary for the municipality of Managua, and the Treasurer of the Sandinista Party. 
3.Sense of congressIt is the sense of the Congress that— (1)Nicaragua’s economic, humanitarian, and human rights crisis has resulted in extraordinary and temporary conditions that currently prevent Nicaraguan nationals from safely returning to Nicaragua; and 
(2)Nicaragua should be designated under subsection (b)(1)(C) of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) for a period of 18 months to permit nationals of Nicaragua to be eligible for temporary protected status in accordance with such section.  4.Designation for purposes of granting temporary protected status (a)Designation (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Nicaragua shall be treated as if it had been designated under subsection (b)(1)(C) of that section, subject to the provisions of this section. 
(2)Period of designationThe initial period of the designation referred to in paragraph (1) shall be for the 18-month period beginning on the date of the enactment of this Act.  (b)Aliens eligibleAs a result of the designation made under subsection (a), an alien who is a national of Nicaragua is deemed to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien— 
(1)has been continuously physically present in the United States since the date of the enactment of this Act;  (2)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and 
(3)registers for temporary protected status in a manner established by the Secretary of Homeland Security.  (c)Consent To travel abroad (1)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under subsection (a) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. 
(2)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in paragraph (1) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).   